Citation Nr: 0621484	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for dermatitis of the 
trunk.

2.  Entitlement to service connection for chronic cough.

3.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1994 and from March 1995 to May 1998, including 
service during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

Initially, the Board notes that, in an unappealed July 2001 
rating decision, the RO denied service connection for 
dermatitis of the trunk and chronic cough.  In light of the 
receipt of additional service medical records, the RO 
reconsidered these issues on a de novo basis.  While 
acknowledging the finality of the above rating decision, 
because of the receipt of the service medical records, the 
Board agrees that de novo review was appropriate.  See 38 
C.F.R. § 3.156(c) (2005).  Accordingly, the Board has 
likewise identified the issues as not involving the finality 
of the previous rating decision.

In a March 2004 correspondence, the veteran requested a 
video-conference Board hearing.  However, in an April 2005 
correspondence, he stated that he no longer requests a 
hearing.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn.  See 38 C.F.R. § 20.704 
(2005).  

The issue of entitlement to an increased disability rating 
for lumbosacral strain, currently evaluated as 10 percent 
disabling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran currently does not have dermatitis of the 
trunk.

2.  The veteran currently does not have a disability 
manifested by chronic cough.


CONCLUSION OF LAW

1.  Dermatitis of the trunk was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2005).  

2.  A disability manifested by chronic cough was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and evidence 
necessary to substantiate his claims.  In a March 2002 
letter, issued prior to the initial agency of original 
jurisdiction (AOJ) decision, VA informed him of the 
information and evidence needed to substantiate a claim for 
service connection, and of his and VA's respective duties in 
obtaining evidence.  The letter also informed him of the 
types of evidence he can submit and asked him to inform VA of 
any additional evidence to be considered regarding his 
claims.  Thus, as a practical matter, the Board finds that 
the veteran has been asked to submit any evidence in his 
possession that pertains to his claims.

In addition, VA provided the veteran with a copy of the 
appealed May 2002 rating decision and October 2003 statement 
of the case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, VA examination reports, and 
statements made by and on behalf of the veteran in support of 
his claims.  

The Board observes that the veteran has not adequately 
identified any outstanding records.  The Board notes that, in 
his March 2003 notice of disagreement, the veteran stated 
that he is being treated for his chronic cough and 
dermatitis; and, in his December 2003 VA Form 9, he stated 
that his sister, a nurse, had told him how to treat his 
dermatitis.  In a subsequent December 2003 letter, VA asked 
the veteran to inform VA of any other evidence or information 
that might support his claims.  However, the veteran has 
neither adequately identified nor submitted any treatment 
records.  In this regard, the Board observes that VA's duty 
to assist is not a one-way street; the veteran also has an 
obligation to assist in the adjudication of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the 
Board observes that all available and relevant medical 
records have been obtained and associated with the claims 
file.  

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the disability rating and effective date of 
an award.  In this case, the veteran was not notified of the 
evidence required for the assignment of a disability rating 
or effective date.  For the reasons described below, service 
connection for the claimed disabilities is being denied and 
neither a disability rating nor an effective date will be 
assigned.  As such, there is no prejudice to the veteran with 
respect to any notice deficiencies related to these issues.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

Initially, the Board notes that the veteran served during the 
Persian Gulf War, thus potentially implicating the Gulf War 
provisions on presumptive service connection.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2005).  However, the 
veteran does not contend, and the evidence does not show, 
that he has an undiagnosed illness due to service in the 
Southwest Asia theater of operations.  Thus, those provisions 
are not for application in this case.  

Dermatitis of the Trunk

After review, the Board notes that the veteran's service 
medical records reflect complaints of itching and rash and 
diagnoses of urticaria, dry skin, and papules of unknown 
etiology.  However, post-service medical records fail to show 
a current disability.  In this regard, the Board observes 
that an August 1998 VA general examination report reflects a 
diagnosis of nonspecific dermatitis, resolved, currently 
asymptomatic.  Moreover, the veteran has not otherwise 
submitted any competent medical evidence of a current 
disability.  Here, the Board reiterates that the veteran has 
not adequately identified or submitted any medical evidence 
relevant to his claim.  Thus, the Board finds that the 
veteran currently does not have dermatitis of the trunk.

In light of the above, the Board observes that there can be 
no valid claim for service connection in the absence of proof 
of a present disability.  See 38 U.S.C.A. § 1110; Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  

Furthermore, the Board finds that the veteran's dermatitis of 
the trunk is not related to any incident of service.  In this 
regard, the veteran has not submitted any competent medical 
evidence linking his claimed dermatitis to service.  

The Board acknowledges the veteran's contentions that he has 
dermatitis of the trunk and that it is related to service.  
The Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for dermatitis of the trunk.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Chronic Cough

After review, the Board notes that the service medical 
records reflect complaints of chronic cough and diagnoses of 
upper respiratory infection, seasonal allergic rhinitis, 
allergic rhinitis, probable allergic rhinitis - rule out 
obstructive/restrictive lung disease, suspected seasonal 
allergic rhinitis with postnasal drip cough as etiology, and 
possible sarcoidosis.  However, post-service medical records 
fail to show a current disability.  In this regard, the Board 
observes that neither an August 1998 VA general, August 1998 
VA spine, nor April 2002 VA spine examination report reflects 
complaints, findings, or diagnoses of a disability manifested 
by chronic cough.  Moreover, the veteran has not otherwise 
submitted any competent medical evidence of a current 
disability.  The Board again reiterates that the veteran has 
not adequately identified or submitted any medical evidence 
relevant to his claim.  Thus, the Board finds that the 
veteran currently does not have a disability manifested by 
chronic cough.

In light of the above, the Board observes that there can be 
no valid claim for service connection in the absence of proof 
of a present disability.  See 38 U.S.C.A. § 1110; Degmetich, 
supra; Gilpin, supra; Brammer, supra.  Moreover, the Board 
observes that a cough is merely a symptom and not a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (appeal 
dismissed in part, and vacated and remanded in part, sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  
Thus, in the absence of a current chronic pathological 
process associated with the claimed cough, there is no 
reasonable basis to establish service connection for a 
disability manifested by chronic cough.

Furthermore, the Board finds that the veteran's chronic cough 
is not related to any incident of service.  In this regard, 
the veteran has not submitted any competent medical evidence 
linking his claimed chronic cough to service.  

The Board acknowledges the veteran's contentions that he has 
a chronic cough and that it is related to service.  The Board 
again observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones, supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for chronic cough.  Thus, the benefit-of-
the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for dermatitis of the trunk is denied.

Service connection for a disability manifested by chronic 
cough is denied.


REMAND

The veteran contends, in essence, that his service-connected 
lumbosacral strain is more disabling than currently 
evaluated.  He also asserts that his disability has limited 
his scope of employment due to being able to stand or sit for 
only short periods of time.

Initially, the Board notes that the Schedule for Rating 
Disabilities was revised with respect to the regulations 
applicable to rating intervertebral disc syndrome (IDS).  67 
Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002)).  Those provisions, which 
became effective September 23, 2002, replaced the rating 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect through September 22, 2002).  The regulations were 
further revised, effective September 26, 2003.  68 Fed. Reg. 
51,454-58 (Aug. 27, 2003).  Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243, with Diagnostic Code 5243 as the new 
code for IDS.  A review of the record reveals that the RO has 
not considered these revised regulations in the evaluation of 
the veteran's lumbosacral strain.  Due process requires that 
the RO consider these regulations prior to appellate 
consideration of the veteran's claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Additionally, the Board finds that the medical evidence of 
record is inadequate to evaluate the veteran's lumbosacral 
strain.  In this regard, an April 2002 VA spine examination 
report, the only medical evidence of record relevant to this 
appeal, did not address factors such as pain, weakness, 
excess fatigability, and incoordination upon examination.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995).  Thus, in light of the above 
regulation changes and inadequate VA examination report, the 
Board observes that a VA examination is needed to determine 
the current severity of the veteran's lumbosacral strain.  

Lastly, in Dingess/Hartman, the Court held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence needed to establish an 
effective date for the claim on appeal.  As this question is 
currently involved, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs the veteran that an effective date for the award 
of benefits is assigned when an increased rating is granted, 
and also includes an explanation of the type of evidence 
needed to establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to an increased disability 
rating for lumbosacral strain, currently 
evaluated as 10 percent disabling, the RO 
should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman, supra.

2.  After completing any necessary 
development, the RO should schedule the 
veteran for a VA spine examination to 
determine the current severity of his 
service-connected lumbosacral strain.  The 
veteran's claims file, to include a copy 
of this Remand, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated studies, including X-rays, and 
range of motion studies in degrees, should 
be performed.  

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner should 
be requested to identify any objective 
evidence of pain or functional loss due to 
pain.  The specific functional impairment 
due to pain should be identified, and the 
examiners should be requested to assess 
the extent of any pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran describes 
flare-ups), and, if feasible, express this 
in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.

In addition, based on the examination 
findings and a review of the claims 
folder, the examiner is asked to specify, 
if possible, whether the veteran has 
experienced incapacitating episodes (i.e., 
periods of acute signs and symptoms due to 
the service-connected low back disability 
that require bed rest prescribed by a 
physician and treatment by a physician) of 
intervertebral disc syndrome over the past 
12 months, and identify the total duration 
of those episodes over the past 12 months.

The examiner is also asked to identify, if 
possible, the signs and symptoms resulting 
from intervertebral disc syndrome that are 
present constantly, or nearly so.  Any 
abnormal sciatic, peroneal, popliteal or 
other nerve findings due to intervertebral 
disc syndrome should be described in 
detail and the degree of any paralysis, 
neuritis or neuralgia should be set forth 
(i.e., mild, moderate, severe, complete).

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
an increased disability rating for 
lumbosacral strain, currently evaluated as 
10 percent disabling.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


